Order filed September 22, 2020




                                         In The

                      Fourteenth Court of Appeals
                                     ____________

                                 NO. 14-19-00650-CR
                                 NO. 14-19-00651-CR
                                     ____________

                 JASMYNE LAMARQUE VAUGHN, Appellant

                                            V.

                        THE STATE OF TEXAS, Appellee


                     On Appeal from the 178th District Court
                              Harris County, Texas
                   Trial Court Cause Nos. 1590390 and 1590391

                                        ORDER

       On July 28, 2020, this court issued an order directing the clerk of the 178th
District Court to deliver certain original exhibits to the clerk of this court on or before
August 4, 2020. The exhibits have not been received.

       We again direct the clerk of the 178th District Court to deliver to the clerk of
this court the original of State’s Exhibit 4, a video, and State’s Exhibit 6, a video.
on or before October 2, 2020. The Clerk of this court is directed to receive, maintain,
and keep safe these original exhibits; to deliver them to the justices of this court for
their inspection; and, upon completion of inspection, to return the original exhibits
to the clerk of the 178th District Court.

                                   PER CURIAM
Panel consists of Justices Christopher, Jewell, and Hassan.




                                            2